Title: To Benjamin Franklin from Thomas Digges, [31 October 1780]
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
[October 31, 1780]
The rigorous Confinement of Mr L yet Continues. I did hope eer this there would have been some abatement in it. There is no telling upon what principle it is they confine Him a close Prisoner of State after so many precedents have been set. Sullivan, Sterling, Lee, Lovell, & many others. But why should we expect these folks to act upon any principle. To treat a Citizen of a State thus compleatly in possession of Sovereignty de facto, is very extraordinary. They apparently mean to exasperate America & drive them to acts of retaliation. They seem to govern without any reason or principle, & to conduct their affairs without System, delivering themselves up intirely to the Government of their Passions & their Caprice. This treatment of Mr L, together with Lord Cornwallis’s late Military Executions & cool butchery of defenceless People in So Carolina will irrevocably seal the perpetual disunion between G. Britain and America. Cornwallis’s & Tarletons late Gasconade serves to diminish the esteem of mankind for the People of England, by giving fuel to their passions, & making them throw off the masque. I dont believe that His advantage is half so great or the Amerin. loss half so much as they represent. Time you know is the mother of Truth. Audi alteram partem, & wait the consequences. Fighting is the thing—fighting will do the business—defeats will pave the way to Victories. Patience! Patience! Il y en a beaucoup en Amerique. Tis however to be lamented that peace is so far distant—at least appearances speak it so— Come when it will, we may safely pronounce that it will be accompanyd with anguish & humiliation to the Savage Heart (of “White-Eyes”) that seems insatiable of human gore.
I shall keep this open to give You the substance of the Speech now about dilevering in the Ho Lords. That Society of worthies will be added to by abot. a dozen new plumpers for Ministry. I dare say He will find His usual majority in the other stable, for there is a motley & a curious set got into it this sessions. It is not much to us who is out;— The nation will go to the end of its tether as your friend Govr Bernard did, let who will be in or out.— We know the worst of it—& are prepard, let it come. The weaker our Enemies before they make Peace the safer we shall be & the longer the Peace will last. As to Friendship of Great Britain towards America it is gone to all Eternity. She never can forgive us the injuries She has done us.
Not a word from the wt.ward but what you have read in the news. The talk now of 10,000 Men going to Ama. is reducd to six—most likely these are only meant for the Wt Indies with the 4. Sail of the line going soon under Adl. Hood. A Small N York fleet lately saild without any. Our Gd. fleet passd Plymo. on a Cruize this 27th. Inst. 26 Ships.
This frd. whom I have lately wrote to you about, has his Communications, & very lately expressd an expectation of hearing from You.
I am with the highest respect Yrs.
Wm Fitzpatrick

There was no speech today—it is not to be given till tomorrow— the jet of it is said to be for a continuance of the Amn. War—that the success of Lord Cornwallis justifys the continuance of the war provided it is carryd on with spirit—much praise is given to His Lordships gallantry & conduct—comps. & prayer as usual for more money—that it shall be prudently and faithfully applyd &ca. &ca &ca


Cornwall was proposd as Speaker by Lord G. Germaine he had votes
234


Sr. Fletcher Norton
  203


Cornwall carryd by a Majority
  31



 
Addressed: Monsieur B.F
Addressed: A Monsieur / Monsieur Grand / Banquier / Paris
